Exhibit International Flavors & Fragrances Inc. FOR IMMEDIATE RELEASE IFF Elects Douglas D. Tough and Katherine M. Hudson to Board of Directors New York City, September 16, 2008 International Flavors & Fragrances Inc. (NYSE: IFF), a leading global creator of flavors and fragrances, announced today that Douglas D. Tough, 59, Chief Executive Officer of Ansell Limited (ASX:ANN) located in Australia, and Katherine M. Hudson, 61, former Chairman, President and CEO of Brady Corporation (NYSE:BRC), Milwaukee, Wisconsin, have been elected to IFF's Board of Directors effective October 1, 2008. With these additions, IFF's Board of Directors is now comprised of 12 independent members as well as Robert M. Amen, Chairman and Chief Executive Officer of IFF, for a total of 13 Directors. “Doug and Katherine bring highly relevant, CEO-level experience to IFF,” said Mr.
